DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nilesh Amin at (310) 428-4640 on 03/16/2022.
The application has been amended as follows: 
1.	(Currently Amended) A method, comprising:
receiving, by a network device comprising a processor, object data representative of an object associated with a driver to be installed at an Internet-of-things device;
sending, by the network device, to the Internet-of-things device, driver data representative of the driver for installation at the Internet-of-things device;
translating, by the network device, via a proxy function of the network device, sensor data received from the driver installed at the Internet-of-things device to conform to the object, resulting in conformed data; 
in response to the translating the sensor data, facilitating, by the network device, transmitting the conformed data to a server device; and
in response to determining that the object has been deleted from the network device, preventing, by the network device, the driver installed at the Internet-of-things device from controlling of a hardware pin of the Internet-of-things device.

2.	(Previously Presented) The method of claim 1, wherein the object data is received from the server device.




4.	(Cancelled)

5.	(Previously Presented) The method of claim 1, wherein the sensor data comprises temperature data representative of a temperature.

6.	(Previously Presented) The method of claim 1, wherein the driver is a first driver, wherein the driver data is first driver data, and further comprising:
	receiving, by the network device, second driver data representative of a second driver.

7.	(Previously Presented) The method of claim 6, wherein the sensor data is first sensor data of a first type, and the second driver is configured to obtain second sensor data of a second type different from the first type.

8-20.	(Cancelled) 

21.	(Currently Amended) Network equipment, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
in response to determining that an object has been installed at the network equipment, wherein the object associated with a driver to be installed at an Internet-of-things device, transmitting, to the Internet-of-things device, driver data representative of the driver for installation at the Internet-of-things device;
translating sensor data, via a proxy function of the network equipment, received from the driver installed at the Internet-of-things device to a format of the object, resulting in conformed data; 

in response to determining that the object has deleted from the network equipment, preventing the driver installed at the Internet-of-things device from controlling of a group of pins of input and output hardware of the Internet-of-things device.

22.	(Previously Presented) The network equipment of claim 21, wherein the object is received from the server device.

23.	(Currently Amended) The network equipment of claim 21, wherein the transmitting the conformed data is facilitated via a lightweight machine-to-machine device of the network equipment.

24.	(Cancelled) 

25.	(Previously Presented) The network equipment of claim 21, wherein the sensor data comprises temperature data representative of a temperature.

26.	(Previously Presented) The network equipment of claim 21, wherein the driver is a first driver, the driver data is first driver data, and the object is a first object, and wherein the operations further comprise:
in response to determining that a second object has been installed at the network equipment, wherein the second object associated with a second driver to be installed at the Internet-of-things device, transmitting, to the Internet-of-things device, second driver data representative of the second driver for installation at the Internet-of-things device.

27.	(Currently Amended) The network equipment of claim 26, wherein the sensor data is first sensor data of a first type, and the second driver is configured to obtain second sensor data of a second type different from the first type.


in response to determining that an object has been installed at the network equipment, wherein the object associated with a driver to be installed at an Internet-of-things device, transmitting, to the Internet-of-things device, driver data representative of the driver for installation at the Internet-of-things device;
translating sensor data, via a proxy function of the network equipment, received from the driver installed at the Internet-of-things device to a format of the object, resulting in normalized data; 
transmitting the normalized data to a server device; and
in response to determining that the object has deleted from the network equipment, preventing the driver installed at the Internet-of-things device from controlling of a group of hardware pins of the Internet-of-things device.

29.	(Previously Presented) The non-transitory machine-readable medium of claim 28, wherein the object is received from the server device.

30.	(Previously Presented) The non-transitory machine-readable medium of claim 28, wherein the transmitting the normalized data is facilitated via a lightweight machine-to-machine device of the network equipment.

31.	(Cancelled) 

32.	(Previously Presented) The non-transitory machine-readable medium of claim 28, wherein the sensor data comprises a first type of sensor data.


in response to determining that a second object has been installed at the network equipment, wherein the second object associated with a second driver to be installed at the Internet-of-things device, transmitting, to the Internet-of-things device, second driver data representative of the second driver for installation at the Internet-of-things device, wherein the second driver is configured to obtain a second type of sensor data different from the first type.

34.	(New) The method of claim 1, further comprising, repurposing, by the network device, the hardware pin of the Internet-of-things device to be controlled by another driver installed at the Internet-of-things device.

35.	(New) The network equipment of claim 21, wherein the operations further comprise, repurposing the group of pins of input and output hardware of the Internet-of-things device to be controlled by another driver installed at the Internet-of-things device.

36.	(New) The non-transitory machine-readable medium of claim 28, wherein the operations further comprise, repurposing the group of hardware pins of the Internet-of-things device to be controlled by another driver installed at the Internet-of-things device.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-7, 21-23, 25-27, 28-30 and 32-36 are allowance according to the Applicant Remarks filed on 02/15/2021 and further an examiner attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641